BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner challenges his 1990 guilty plea conviction for robbery in the third degree, for which he was sentenced to 10 years’ imprisonment.
The petitioner alleges in his petition that his counsel was ineffective because counsel informed him that with “good time” he would serve only a portion of the sentence when, in fact, a person with a sentence of 10 years is not entitled to good time. Ala.Code 1975, § 14-9—41(e). The petitioner further alleges that “[a]bsent the erroneous advice of defense counsel, petitioner would not have entered a plea of guilty.” There is nothing in the record on appeal to dispute this allegation.
Therefore, it appears that the petition is meritorious on its face and contains matters and allegations, which, if true, entitle the petitioner to relief. Consequently, the judgment of the circuit court dismissing the petition must be set aside and this cause must be remanded for an evidentiary hearing. See Ex parte Jackson, 548 So.2d 1370 (Ala.1989).
The circuit court is directed to set aside its order dismissing the petition for post-conviction relief. The circuit court is further ordered to conduct an evidentiary hearing at which the petitioner is present and is represented by counsel if desired. After the conclusion of the hearing, the circuit court shall make written findings of fact and conclusions of law as to each allegation of the petition. A transcript of the hearing, along with the written order of the circuit court, shall be filed in this court within 90 days from the date of this order.
REMANDED WITH DIRECTIONS. 
All Judges concur.